Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/21 has been entered.
Claims 1, 3-8, 13-20 are pending with claims 4, 5, 7, 8, 13-16 withdrawn from consideration.
Note that non-elected species claim 4 would be rejected under 35 USC 112, fourth paragraph, as the dependent claim removes (i.e. does not require) the formula (5) and (6) of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 

	The previous 112(b) rejection of claims 19-20 is withdrawn in view of applicant’s amendment and remarks.  These claims now depend from independent claim 6.
The previous rejection of claim(s) 6 under 35 U.S.C. 102(a)(1) as being anticipated Suzuki et al (Organic Letters 2003) is withdrawn in view of applicant’s amendment and remarks.  A careful reading of the reference indicates the formula relied upon does not meet claimed formula 9 wherein each of g, p, q, r, s, t and u are integers equal to or greater than 1.
Claim(s) 1, 6, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pijeat et al (Org. Biomol. Chem.).
This rejection is maintained for the reasons set forth in the Office Action mailed 02/24/21 (pages 5-6).
Applicant’s remarks regarding these rejections have been fully considered.
It is noted that applicant has amended independent claims 1 and 6 to recite “A consists solely of a hydrogen atom or an aryl group”, which applicant contends excludes the Br atom attached to the aryl group (of Pijeat below).  However, the examiner respectfully submits that the “consists solely of…aryl group” claim language includes both substituted and unsubstituted aryl 

    PNG
    media_image1.png
    349
    356
    media_image1.png
    Greyscale

meets the instant compound (1) when R=H (all instances), A is aryl group (containing a substituent, i.e. Br), and X is Br.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming the above rejection.
Claim 3 is allowed for the reasons of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
September 9, 2021